DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

            PROGRESSIVE AMERICAN INSURANCE COMPANY,
                           Appellant,

                                     v.

                HEAD TO TOE POSTURE REHAB, LLC,
                        a/a/o ALIX LOUIS,
                            Appellee.

                              No. 4D21-647

                             [October 6, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel Kanner, Judge; L.T. Case Nos. CACE19-22900
and COCE15-020470.

  Kenneth P. Hazouri of deBeaubien, Simmons, Knight, Mantzaris &
Neal, LLP, Orlando, for appellant.

   Mac S. Phillips of Phillips Tadros, P.A., Fort Lauderdale, and Howard
W. Myones of Myones Legal, PLLC, Fort Lauderdale, for appellee.

ARTAU, J.

    Progressive American Insurance Company (the insurer) appeals from a
final summary judgment entered in favor of Head to Toe Posture Rehab,
LLC (the provider) as assignee of its chiropractic patient, Alix Louis (the
insured), under the terms of the personal injury protection (PIP) provisions
of the insured’s automobile insurance policy (the policy). The trial court
denied the insurer’s motion for summary judgment and entered final
summary judgment in the provider’s favor after concluding that Medicare’s
Multiple Procedure Payment Reduction (MPPR) methodology could not be
utilized because Medicare does not reimburse chiropractors for the
therapy services at issue. We reverse because a provision within the PIP
statute—section 627.736(5)(a)3., Florida Statutes (2014)—authorizes
utilization of MPPR to limit PIP reimbursement for therapy services
provided by a licensed chiropractor even though reimbursement to a
chiropractor for those same services would not be provided at all under
Medicare.
   The policy at issue allows utilization of MPPR methodology to limit
reimbursement. See State Farm Mut. Auto. Ins. Co. v. Stand Up MRI of Boca
Raton, P.A., 322 So. 3d 87, 96 (Fla. 4th DCA 2021) (MPPR is statutorily
permissible where the “policy provided sufficient ‘notice’ of its intent to
utilize ‘Medicare coding policies and payment methodologies of the federal
Centers for Medicare and Medicaid Services, including applicable
modifiers,’ such as the MPPR.”); State Farm Mut. Auto. Ins. Co. v. Pan Am
Diagnostic Servs., Inc., 321 So. 3d 807, 809-10 (Fla. 4th DCA 2021) (MPPR
does not impose “an improper utilization limit” under the PIP statute).

    Section 627.736(5)(a)3. provides that an insurer applying the MPPR
methodology “must reimburse a provider who lawfully provided care or
treatment under the scope of his or her license, regardless of whether such
provider is entitled to reimbursement under Medicare due to restrictions or
limitations on the types or discipline of health care providers who may be
reimbursed for particular procedures or procedure codes.”                 §
627.736(5)(a)3., Fla. Stat. (2014) (emphasis added). This statute is clear
and unambiguous. It requires an insurer utilizing the MPPR methodology
to reimburse a medical service provider who provides care within the scope
of the provider’s valid license, regardless of whether a medical service
provider within the same discipline would have been entitled to
reimbursement under Medicare.

    We therefore conclude that section 627.736(5)(a)3.’s plain language
authorizes utilization of MPPR to limit PIP reimbursement for therapy
services provided by a licensed chiropractor even though reimbursement
to a chiropractor for those same services would not be provided at all under
Medicare. Because the trial court concluded otherwise, we reverse the
final summary judgment entered in the provider’s favor and remand with
instructions for the trial court to enter final summary judgment in favor of
the insurer consistent with this opinion.

   Reversed and remanded with instructions.

KLINGENSMITH and KUNTZ, JJ., concur.

                           *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                     2